 



Exhibit 10.14
FIFTH AMENDMENT TO CREDIT AGREEMENT
This Fifth Amendment to Credit Agreement (this “Fifth Amendment”) is made as of
this 21st day of February, 2006 by and among
JO-ANN STORES, INC., an Ohio corporation, having a principal place of business
at 5555 Darrow Road, Hudson, Ohio 44236, as Lead Borrower for the Borrowers,
being
said JO-ANN STORES, INC., and
FCA of Ohio, Inc., an Ohio corporation, having a principal place of business at
5555 Darrow Road, Hudson, Ohio 44236, and
House of Fabrics, Inc., a Delaware corporation, having a principal place of
business at 5555 Darrow Road, Hudson, Ohio 44236, and
Jo-Ann Stores Supply Chain Management, Inc., an Ohio corporation, having a
principal place of business at 5555 Darrow Road, Hudson, Ohio 44236
each of the Lenders party to the Credit Agreement (defined below) (together with
each of their successors and assigns, referred to individually as a “Lender” and
collectively as the “Lenders”), and
BANK OF AMERICA, N.A. (f/k/a Fleet National Bank), as Issuing Bank, a national
banking association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and
FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Finance Inc.), as Administrative
Agent and Collateral Agent for the Lenders, a Delaware limited liability
company, having its principal place of business at 40 Broad Street, Boston,
Massachusetts 02109; and
WACHOVIA BANK, N.A. (f/k/a Congress Financial Corporation), as Documentation
Agent; and
GMAC COMMERCIAL FINANCE LLC (f/k/a GMAC Commercial Credit LLC), NATIONAL CITY
BUSINESS CREDIT, INC. (f/k/a National City Commercial Finance, Inc.) AND THE CIT
GROUP/BUSINESS CREDIT, INC., as Co-Agents
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H
     A. Reference is made to the Credit Agreement (as amended and in effect, the
“Credit Agreement”) dated as of April 24, 2001 by and among the Lead Borrower,
the Borrowers, the Lenders, the Issuing Bank, the Agents, the Documentation
Agent and the Co-Agents.

 



--------------------------------------------------------------------------------



 



     B. The parties to the Credit Agreement desire to modify, amend and waive
certain provisions of the Credit Agreement, as provided herein.
     Accordingly, the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     2. Amendments to Article I of the Credit Agreement. The provisions of
Article I of the Credit Agreement are hereby amended as follows:

  a.   The definition of “Appraisal Percentage” is hereby deleted in its
entirety and the following substituted in its stead:         “Appraisal
Percentage” means the following percentages for the periods indicated:

          Period   Appraisal Percentage
January 1 through September 14 of each year and November 16 through December 31
of each year
  85%
 
       
September 15 through November 15 of each year
  90%

  b.   The definition of “Cash Control Event” is hereby amended by deleting
“$50,000,000.00” in the first line thereof and substituting “$40,000,000.00” in
its stead.     c.   The definition of “Consolidated Net Worth” is hereby amended
by adding the following to the end thereof:         “plus (f) the amount of any
goodwill charged off during or subsequent to the Loan Parties’ Fiscal Year
ending January 31, 2006.”     d.   The definition of “Inventory Advance Rate” is
hereby deleted in its entirety and the following substituted in its stead:

      Period   Inventory Advance Rate
January through March of each year
  62.5%
 
   
April 1 through September 14 of each year and November 16 through December 31 of
each year
  65%
 
   
September 15 through November 15 of each year
  74%

2



--------------------------------------------------------------------------------



 



  e.   The following new definition is hereby added to Article I to the Credit
Agreement in appropriate alphabetical order:         “Consolidated Net Income”
shall mean, with respect to the Loan Parties for any period, the net income (or
loss) of the Loan Parties on a consolidated basis for such period taken as a
single accounting period determined in accordance with GAAP, plus the amount of
any goodwill of the Loan Parties charged off during such period (to the extent
any such goodwill is included as an expense in the determination of Consolidated
Net Income); provided, however, that there shall be excluded (i) the income (or
loss) of a Person in which any Loan Party has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to such
Loan Party during such period, (ii) the income (or loss) of a Person accrued
prior to the date it becomes a Subsidiary of a Loan Party or any of such Loan
Party’s Subsidiaries or is merged into or consolidated with a Loan Party or any
of its Subsidiaries or that Person’s assets are acquired by such Loan Party or
any of its Subsidiaries, and (iii) the income of any direct or indirect
Subsidiary of a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

     3. Amendments to Article II. The provisions of Article II of the Credit
Agreement are hereby amended as follows:

  a.   The provisions of Section 2.01(a)(i) of the Credit Agreement are hereby
amended by deleting the number “$350,000,000” appearing therein and substituting
the number “$425,000,000” in its stead.     b.   The provisions of
Section 2.02(a)(vi) are hereby deleted in their entirety and the following
substituted in their stead:

(vi) Shrink (an Inventory Reserve): In an amount determined by the
Administrative Agent based upon the Loan Parties’ historical Shrink rate.

  c.   The provisions of Section 2.05(b) of the Credit Agreement are hereby
amended by deleting the number “$350,000,000” appearing therein and substituting
the number “$425,000,000” in its stead.

     4. Amendment to Schedules. The Schedules to the Credit Agreement are hereby
amended as follows:

3



--------------------------------------------------------------------------------



 



  a.   Schedule 1.1 is hereby deleted in its entirety and a new Schedule 1.1 in
the form annexed hereto substituted in its stead.     b.   Schedule 6.11 is
hereby deleted in its entirety and a new Schedule 6.11 in the form annexed
hereto substituted in its stead.

              5. Conditions Precedent to Effectiveness. This Fifth Amendment
shall not be effective until each of the following conditions precedent have
been fulfilled to the satisfaction of the Administrative Agent:

  a.   This Fifth Amendment shall have been duly executed and delivered by the
Borrowers and the Lenders, shall be in full force and effect, and shall be in
form and substance satisfactory to the Administrative Agent and the Lenders.    
b.   All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Fifth Amendment shall have
been duly and effectively taken and evidence thereof satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.    
c.   The Borrowers shall have paid to the Agent, for the pro rata benefit of the
Lenders who have increased their Commitments pursuant to this Fifth Amendment,
an amendment fee in an amount equal to 0.20% of the amount of the increase in
each such Lender’s Commitment. The amendment fee shall be fully earned and paid
by the Borrower to the Agent in full on the effective date of this Fifth
Amendment. The amendment fee shall not be subject to refund or rebate under any
circumstances.     d.   The Borrowers shall have paid to the Administrative
Agent all other amounts due under the Loan Documents as of the effective date of
this Fifth Amendment.     e.   The Borrowers shall have provided such additional
instruments and documents to the Administrative Agent as the Administrative
Agent and Administrative Agent’s counsel may have reasonably requested.

6. Miscellaneous.

  a.   Except as otherwise expressly provided herein, all provisions of the
Credit Agreement and the other Loan Documents remain in full force and effect.  
  b.   This Fifth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
    c.   This Fifth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

4



--------------------------------------------------------------------------------



 



  d.   Any determination that any provision of this Fifth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Fifth Amendment.     e.   The Borrowers shall pay
on demand all costs and expenses of the Agents, including, without limitation,
reasonable attorneys’ fees in connection with the preparation, negotiation,
execution and delivery of this Fifth Amendment.     f.   The Borrowers warrant
and represent that the Borrowers have consulted with independent legal counsel
of the Borrowers’ selection in connection with this Fifth Amendment and are not
relying on any representations or warranties of the Agents, the Lenders or their
counsel in entering into this Fifth Amendment.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Fifth Amendment as of
the day and year first above written.

                  JO-ANN STORES, INC.     as Lead Borrower and Borrower
 
           
 
  by       /s/ Donald R. Tomoff          
 
  Name:       Donald R. Tomoff
 
  Title:       Vice President, Finance and Treasurer
 
                FCA OF OHIO, INC.     as Borrower
 
           
 
  by       /s/ Donald R. Tomoff          
 
  Name:       Donald R. Tomoff
 
  Title:       Treasurer
 
                HOUSE OF FABRICS, INC.     as Borrower
 
           
 
  by       /s/ Donald R. Tomoff          
 
  Name:       Donald R. Tomoff
 
  Title:       Treasurer
 
                JO-ANN STORES SUPPLY CHAIN MANAGEMENT, INC.     as Borrower
 
           
 
  by       /s/ Donald R. Tomoff          
 
  Name:       Donald R. Tomoff
 
  Title:       Treasurer

6



--------------------------------------------------------------------------------



 



                  FLEET RETAIL GROUP, LLC,     as Administrative Agent, as
Collateral Agent, as Swingline Lender, and as Lender
 
           
 
  By:       /s/ James J. Ward          
 
          James Ward
 
          Managing Director
 
                BANK OF AMERICA, N.A.,     as Issuing Bank
 
           
 
  By:       /s/ James J. Ward          
 
          James Ward
 
          Managing Director

7



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), as
Documentation Agent and Lender
 
           
 
  By:       /s/ John Husson          
 
  Name:       John Husson
 
  Title:       Director
 
                GMAC COMMERCIAL FINANCE LLC     as Co-Agent and Lender
 
           
 
  By:       /s/ Steven J. Brown          
 
  Name:       Steven J. Brown
 
  Title:       Senior Vice President
 
                NATIONAL CITY BUSINESS CREDIT, INC.     as Co-Agent and Lender
 
           
 
  By:       /s/ Joseph L. Kwasny          
 
  Name:       Joseph L. Kwasny
 
  Title:       Director
 
                THE CIT GROUP/BUSINESS CREDIT, INC.     as Co-Agent and Lender
 
           
 
  By:       /s/ Manuel Borges          
 
  Name:       Manuel Borges
 
  Title:       Vice President
 
                WELLS FARGO FOOTHILL, LLC     as Lender
 
           
 
  By:       /s/ Donna Arenson          
 
  Name:       Donna Arenson
 
  Title:       Assistant Vice President

8



--------------------------------------------------------------------------------



 



                  COMERICA BANK     as Lender
 
           
 
  By:       /s/ Timothy C. Griffin          
 
  Name:       Timothy C. Griffin
 
  Title:       Vice President
 
                GENERAL ELECTRIC CAPITAL CORPORATION     as Lender
 
           
 
  By:       /s/ Brian P. Schwinn          
 
  Name:       Brian P. Schwinn
 
  Title:       Duly Authorized Signatory
 
                SIEMENS FINANCIAL SERVICES, INC.     as Lender
 
           
 
  By:       /s/ Frank Amodio          
 
  Name:       Frank Amodio
 
  Title:       Vice President — Credit
 
                RZB FINANCE, LLC     as Lender
 
           
 
  By:       /s/ Christoph Hoedl          
 
  Name:       Christoph Hoedl
 
  Title:       Group Vice President
 
           
 
  By:       /s/ John A. Valiska          
 
  Name:       John A. Valiska
 
  Title:       First Vice President
 
                US BANK N.A.     as Lender
 
           
 
  By:       /s/ Jeffrey A. Kessler          
 
  Name:       Jeffrey A. Kessler
 
  Title:       Vice President

9



--------------------------------------------------------------------------------



 



                  KEY BANK NATIONAL ASSOCIATION     as Lender
 
           
 
  By:       /s/ Nadine M. Eames          
 
  Name:       Nadine M. Eames
 
  Title:       Vice President
 
                WEBSTER BUSINESS CREDIT CORPORATION     as Lender
 
           
 
  By:       /s/ Andrew D. Wierman          
 
  Name:       Andrew D. Wierman
 
  Title:       Vice President
 
                LASALLE BUSINESS CREDIT, LLC     as Lender
 
           
 
  By:       /s/ Andrew Cerussi          
 
  Name:       Andrew Cerussi
 
  Title:       Vice President

10



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
LENDERS AND COMMITMENTS

                                      Revolving                 Commitment  
Commitment Lender   Revolving Commitment   Percentage   Percentage
Fleet Retail Group, LLC
  $ 59,500,000       14.000 %     14.000 %
Wachovia Capital Financial Corporation (New England)
  $ 48,571,430       11.430 %     11.430 %
GMAC Commercial Finance LLC
  $ 42,500,000       10.000 %     10.000 %
The CIT Group/ Business Credit, Inc.
  $ 42,500,000       10.000 %     10.000 %
National City Business Credit, Inc.
  $ 42,500,000       10.000 %     10.000 %
Wells Fargo Foothill, LLC
  $ 30,357,143       7.143 %     7.143 %
General Electric Capital Corporation
  $ 30,357,143       7.143 %     7.143 %
Key Bank National Association
  $ 28,571,428       6.722 %     6.722 %
LaSalle Business Credit, Inc.
  $ 24,285,714       5.714 %     5.714 %
US Bank N.A.
  $ 20,000,000       4.706 %     4.706 %
Comerica Bank
  $ 15,785,714       3.714 %     3.714 %
Siemens Financial Services, Inc.
  $ 15,785,714       3.714 %     3.714 %
Webster Business Credit Corporation
  $ 12,142,857       2.857 %     2.857 %
RZB Finance, LLC
  $ 12,142,857       2.857 %     2.857 %
 
  $ 425,000,000       100 %     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.11
FINANCIAL PERFORMANCE COVENANTS
The Lead Borrower and its Subsidiaries will not permit their Consolidated Net
Worth to be less than the following at the end of the Fiscal Periods set forth
below:

          Fiscal Month Ending   Required Consolidated Net Worth
February, 2006
  $ 334,253,000 *
March, 2006
  $ 333,240,000 *
April, 2006
  $ 331,217,000 *
May, 2006
  $ 328,060,000 *
June, 2006
  $ 325,366,000 *
July, 2006
  $ 319,006,000 *
August, 2006
  $ 314,602,000 *
September, 2006
  $ 317,801,000 *
October, 2006
  $ 321,274,000 *
November, 2006
  $ 326,841,000 *
December, 2006
  $ 347,891,000 *
January, 2007
  $ 345,698,000 *

      Fiscal Quarter Ending   Required Consolidated Net Worth
April, 2007 and each Fiscal Quarter ending thereafter
  $345,698,000 plus 50% of the quarterly Consolidated Net Income of the Loan
Parties earned in Fiscal Quarters ending on or after April 2007 on a cumulative
basis (with no reduction for any net loss in any Fiscal Quarter)*

 

*   plus, in each case, 100% of the net proceeds from any new equity issuances
received from and after the Fiscal Month commencing February, 2006.

 